Order entered May 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00260-CV

                    GRAPEVINE DIAMOND, L.P., ET AL., Appellants

                                               V.

                                    CITY BANK, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01876-2010

                                           ORDER
       We GRANT the May 6, 2014 motion of Shawn Gant, Official Court Reporter for the

429th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before May 22, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE